Order entered November 27, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01503-CV

                              STEPHEN W. CLARK, Appellant

                                               V.

                            DILLARD'S INC., ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-12848

                                           ORDER
       Before the Court is the motion of Diane Robert, Official Court Reporter for the 14th

Judicial District Court of Dallas County, Texas, for an extension of time to file the reporter’s

record until January 31, 2014. We GRANT the motion TO THE EXTENT that the reporter’s

record shall be filed on or before December 27, 2013. See TEX. R. APP. P. 35.3(c).


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE